Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to the application 17/221,721; to the preliminary amendment filed on 07/22/2021.
As per preliminary Amendment, claims 1-20 have been cancelled and claims 21-40 have been added. Further claims 26-28 are cancelled according to the examiner’s amendment below.
Claims 21-25 and 29-40 are pending.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Benjamin Charkow (Reg. No. 54,607) on June 13th, 2022. The Examiner proposed to file terminal disclaimer to overcome double patenting rejection. Applicant's representative Mr. Benjamin has agreed and filed terminal disclaimer dated 06/13/2022 was approved on 06/13/2022. Further during the telephone conference, Mr. Jonathan has agreed and authorized the Examiner to amend claims 21, 34 and 40 and to cancel claims 26-28. 
The application has been amended as follows:
CLAIMS
Replacing claims 21, 26-28, 34 and 40 as follows:
21. (Currently Amended) A method, comprising:
transmitting, by a computing device executing code stored on a non-transitory, computer readable, tangible medium, a first interface configured for display on a recipient device, the interface comprising a recipient identifier (ID), a store communications block, a deliver stored communications block, and one or more fields, wherein the store communications block and the deliver stored communications block are each configured to receive input data from a recipient indicating a first state or a second state, and each field is configured for [[a]] the recipient to provide data indicating at least one suspension preference; 
receiving, by the computing device, a request to suspend transmission of one or more electronic communications to the recipient for a suspension period, the request comprising the recipient identifier (ID) for the recipient and the one or more fields, wherein a determination to suspend transmission is based at least in part on data provided by the recipient in the one or more fields;
associating, by the computing device, the recipient ID with a suspension state based at least in part on the determination to suspend transmission;
suspending, by the computing device, transmission of the one or more electronic communications during the suspension period by preventing the one or more electronic communications from being transmitted to the recipient based on the suspension state being associated with the recipient ID; 
storing the one or more electronic communications received during the suspension period when the store communications block is set to the first state; 
delivering content from the one or more electronic communications received and stored during the suspension period after the suspension period expires, when the deliver stored communication block is set to the first state; and
responsive to determining an expiration of the suspension period, de-associating, by the computing device, the recipient ID with the suspension state, and transmitting at least one of the electronic communications to the recipient.
26. (Cancelled)
27. (Cancelled)
28. (Cancelled)
34. (Currently Amended) A non-transitory computer readable medium comprising at least one memory storing one or more instructions that, upon execution by one or more processors, perform:
transmitting, by a computing device, a first interface configured for display on a recipient device, the interface comprising a recipient identifier (ID), a store communications block, a deliver stored communications block, and one or more fields, wherein the store communications block and the deliver stored communications block are each configured to receive input data from a recipient indicating a first state or a second state, and each field is configured for [[a]] the recipient to provide data indicating at least one suspension preference; 
receiving, by the computing device, a request to suspend transmission of one or more electronic communications to the recipient for a suspension period, the request comprising the recipient identifier (ID) for the recipient and the one or more fields, wherein a determination to suspend transmission is based at least in part on data provided by the recipient in the one or more fields;
associating, by the computing device, the recipient ID with a suspension state based at least in part on the determination to suspend transmission;
suspending, by the computing device, transmission of the one or more electronic communications during the suspension period by preventing the one or more electronic communications from being transmitted to the recipient based on the suspension state being associated with the recipient ID; 
storing, by the computing device, the one or more electronic communications received during the suspension period when the store communications block is set to the first state; 
delivering, by the computing device, content from the one or more electronic communications received and stored during the suspension period after the suspension period expires, when the deliver stored communication block is set to the first state; and
responsive to determining an expiration of the suspension period, de-associating, by the computing device, the recipient ID with the suspension state, and transmitting at least one of the electronic communications to the recipient.
40. (Currently Amended) A system comprising:
at least one computing device;
a data store configured to:
store a plurality of recipient identifiers (IDs); and
associate the recipient ID with a suspension state based at least in part on a determination to suspend transmission; and
a transmission service executable on the at least one computing device; the [a] transmission service configured to:
transmit a first interface configured for display on a recipient device, the interface comprising a recipient identifier (ID), a store communications block, a deliver stored communications block, and one or more fields, wherein the store communications block and the deliver stored communications block are each configured to receive input data from a recipient indicating a first state or a second state, and each field is configured for [[a]] the recipient to provide data indicating at least one suspension preference;
receive a request from the recipient device to suspend transmission of one or more electronic communications to the recipient for a suspension period, the request comprising the recipient ID for the recipient and the one or more fields, wherein the determination to suspend transmission is based at least in part on data provided by the recipient in the one or more fields;
suspend transmission of the one or more electronic communications during the suspension period by preventing the one or more electronic communications from being transmitted to the recipient based on the suspension state being associated with the recipient ID; 
store the one or more electronic communications received during the suspension period when the store communications block is set to the first state; 
deliver content from the one or more electronic communications received and stored during the suspension period after the suspension period expires, when the deliver stored communication block is set to the first state; and
responsive to determining an expiration of the suspension period, de-associate, by the computing device, the recipient ID with the suspension state, and transmitting at least one of the electronic communications to the recipient. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/23/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
 The terminal disclaimer filed on 06/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent no. 9,548,953 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-25 and 29-40 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
As to claims 21-25 and 29-40, the closest prior arts, Becker (US 2003/0233413), in view of Fair (US 2006/0004736), in view of Yang (US 2013/0031161), in view of Dayal (US 2004/0172385), in view of Ahopelto (US 2010/0291953), in view of Brown (US 2010/0291953), alone or in combination fails to anticipate or render obvious the claim invention.  
Becker (prior art) discloses code configured to receive a first request to suspend transmission of electronic communications to a recipient during a suspension period, wherein the first request is associated with a recipient identifier (ID); code configured to associate the recipient ID with a suspension state in response to receiving the first request to suspend transmission of the electronic communications; code configured to receive a second request to transmit an electronic communication to the recipient; code configured to prevent transmitting the electronic communication to the recipient during the suspension period based on the association of the recipient ID with the suspension state.
Fair (prior art) discloses the active status includes one of a first value enabling transmission of electronic communications to the corresponding recipient and a second value preventing transmission of electronic communications to the corresponding recipient, and wherein the active status is maintained in a first data table including communication information.
Yang (prior art) discloses a client-initiated session control method for Unified Virtual Experience (UVE) is provided. The client-initiated session control method includes the steps of transmitting, by one of a plurality of UVE clients in an ongoing application session, a first Suspension Request message to a UVE server for suspending the ongoing application session, receiving, by each of the UVE clients, a respective second Suspension Request message from the UVE server in response to the first Suspension Request message, and suspending, by each of the UVE clients, the ongoing application session in response to the second Suspension Request message.
Dayal (prior art) discloses wherein the first request to suspend transmission of the electronic communications is received in response to a determination to suspend transmission based at least in part on a magnitude of sales associated with a previous transmission of electronic communications to the recipient.
Ahopelto (prior art) discloses wherein the electronic communications comprise at least one of an email communication, a short message service (SMS) message, and a message received through a social network.
Brown (prior art) discloses  a method for managing a subscription to content-based presence information entails receiving a subscription-suspension message from a device at a presence service, identifying the subscription associated with the subscription-suspension message, suspending the subscription, and sending a response from the presence service to the device to notify the device that the subscription has been suspended. Suspending the subscription may involve accumulating notifications in a persistent data store. The method may further involve receiving a subscription-resumption message at the presence service to resume the subscription that was suspended.
However, none of Becker, Fair, Yang, Dayal, Ahopelto and Brown teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 21, 34 and 40.  For example, none of the cited prior art teaches or suggest the steps of displaying on a recipient device, a recipient identifier (ID), a store communications block, a deliver stored communications block, and one or more fields, wherein the store communications block and the deliver stored communications block are each configured to receive input data from a recipient indicating a first state or a second state; suspending, by the computing device, transmission of the one or more electronic communications during the suspension period by preventing the one or more electronic communications from being transmitted to the recipient based on the suspension state being associated with the recipient ID; storing the one or more electronic communications received during the suspension period when the store communications block is set to the first state; delivering content from the one or more electronic communications received and stored during the suspension period after the suspension period expires, when the deliver stored communication block is set to the first state.
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations and in the light of amendments to the claims of the independent claims, puts these claims in condition for allowance.
Claims 22-25, 29-33 and 35-39 are directly or indirectly dependent upon claims 21 and 34, therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Primary Examiner, Art Unit 2495